Item 77C DREYFUS MUNICIPAL INCOME, INC. ANNUAL MEETING OF STOCKHOLDERS June 22, 2012 On June 22, 2012, Common shareholders and holders of Auction Preferred Stock (“APS”) voted as indicated below with regard to the following proposal: To elect one Class I Director + to serve for a three-year term for the Fund, until his successor is duly elected and qualified. FOR AUTHORITY WITHHELD To elect three Class I Directors Clifford L. Alexander, Jr. 17,950,533 726,600 + The terms of this Director expire in 2015.
